HENDERSON, Justice
(dissenting).
I dissent from the majority opinion. I would hold that there is substantial evidence on the record as a whole to support the Director’s finding that appellant-Note-boom, Register of Deeds of Minnehaha County, discharged appellee-Linda Lindsey, in violation of SDCL 3-18-2 and 3-18-3.-' 1(1), (3), (6). Therefore, I would affirm the judgment of the circuit court.
Lindsey was employed by the Minnehaha County Register of Deeds’ Office for more than five years without significant complaint regarding the quality of her work or her working relations. It was after Note-boom became aware of her union activities, Lindsey testified, that he started responding “coolly” towards her.
The reason given by Noteboom for Lindsey’s discharge was that of a personality clash. This explanation, however, does not necessarily foreclose a finding that the primary motivation behind Lindsey s termination of employment was her union-related activity.
It is difficult to ascertain a person’s motives for a particular act. The Director’s finding of anti-union motivation for Lindsey’s discharge was based on inferences, but such matters in which the primary factual question involves intent are necessarily decided on inferences. This court has previously noted that:
“It would indeed be the unusual case in which the link between the discharge and the union activity could be supplied exclusively by direct evidence. Intent is subjective and in many cases the discrimination can be proven only by the use of circumstantial evidence. Furthermore, in analyzing the evidence, circumstantial or direct, the Board is free to draw any reasonable inferences.”
General Drivers & Helpers U. v. Brown Cty., 269 N.W.2d 795, 799 (S.D.1978). I would hold that the inferences drawn by the Director in the instant case were reasonable in light of the testimony presented.
The majority opinion, following the guidelines established in General Helpers, supra, concluded that the innuendoes and inferences revealed throughout the record as a whole, fell short of substantial evidence necessary to provide a proper basis for the Director’s finding. I disagree. We must be mindful of the fact that the scope of our review does not permit us to displace the Director’s choice between conflicting inferences or conclusions, both of which have support in the evidence. City of Brookings v. Dept. of Environ. Prot., 274 N.W.2d 887 (S.D.1979). The record contains ample evidence to fairly support the Director’s finding.
One person testified that during a conversation prior to the first union election, Noteboom remarked that any of his employees who went to this union meeting did not have to come back. According to that individual, Noteboom’s statement left him with the impression that reprisals might be taken against those employees who engaged in union activity. On a separate occasion, *814another witness testified that Noteboom made the comment that it would not be in the best interest of his employees to attend the union organizational meetings. Furthermore, an employee in the register of deeds’ office testified that she overheard a conversation between Noteboom and the Commission Chief in which Noteboom stated that he knew there were two girls for the union and that they were headed for trouble. Although neither of the two girls being discussed were mentioned by name, it was during this time that Lindsey was called into Noteboom’s office after regular working hours and requested to leave. Shortly after that conversation, Mr. Note-boom informed the Commission Chairman that he had asked Lindsey to seek other employment.
Noteboom’s statement, in conjunction with Lindsey’s dismissal and other testimony, provide a basis from which the Director could reasonably conclude that “the record is replete with unrebutted indications that the Register strongly disapproved of the county employees being organized by the union and that he intended to keep his office staff free from union supporters.”
The record reveals substantial evidence to support the Director’s finding of fact that, among the employees of the register of deeds, Mrs. Lindsey was one of the strongest supporters of the union’s attempts to win representation. Although the testimony of a fellow employee on this point did not portray Lindsey as one who delivered impassioned harangues about the advantages of the union membership, one cannot overlook the fact that there are more subtle ways to support a cause. It is noteworthy that on the day following the first union meeting, Noteboom particularly sought Lindsey out at work to question her about which employees attended the meeting and what had transpired there. This suggests that Noteboom viewed her participation in the union effort as something more than merely the action of an “interested employee.”
The record also reflects that on other occasions Noteboom made comments to the effect that he could not see that the employees would benefit through unionization. The record also establishes that on the Friday before the second election, Noteboom called each employee back into his office to get their viewpoints on what the union could offer as well as what changes they would like to see implemented within the office. Although the evidence does not directly indicate that Noteboom offered the employees economic benefits if they agreed not to join the union, his conduct under this set of circumstances could be construed as an indirect offering of benefits, i. e., possible office changes that would alleviate the need for unionization. The majority opinion views these “oral questionnaires”, administered on more than one occasion, only as innocent methods to gain information. I perceive these questionnaires as being designed to catalogue the number of union supporters within the register of deeds’ office. Noteboom’s overall conduct was clever, insidious and calculated to thwart the unionization effort. This activity clearly interfered with Lindsey’s right as a public employee to join and form labor organizations and such inhibitory conduct is expressly prohibited by SDCL 3-18-3.1.
The majority opinion states that no evidence was presented to suggest that Lindsey was singled out for special treatment, yet Lindsey herself testified that she was not given the day off on her birthday, a customary practice in the office. Standing alone, this particular incident appears minor, yet the fact that her birthday was in early March, shortly after the second union election, lends credence to Lindsey’s claim that she was discriminatively fired due to her union involvement.
The sole fact that Lindsey’s discharge was not promulgated with speed is not determinative in this action. Noteboom was clever enough not to carry out his intentions until the whole matter of unionization was less visible. Furthermore, the notice to Lindsey expressing the reason for her dismissal as a personality clash does not necessarily foreclose a finding that it was premised upon anti-union sentiment. At no *815time during this proceeding did Noteboom take the stand to rebut this highly damaging testimony.
We should not overlook the fact that the Director was in a unique position to judge not only the facts, but the credibility and demeanor of the witnesses, which the written record does not adequately convey. The Director is empowered to reject the employer’s justification for the discharge on the basis of credibility alone. NLRB v. Walton Mfg. Co., 369 U.S. 404, 82 S.Ct. 853, 7 L.Ed.2d 829 (1962). Although greater specificity regarding the facts and circumstances leading to Lindsey’s termination would be of assistance, I cannot say that the testimony submitted to the director and to the court demands a reversal of the Director’s decision. This court cannot substitute its own judgment for that of the Director as to the weight of the evidence on questions of fact. SDCL 1-26-36. Even though this court might have justifiably decided the case differently had the matter been before it de novo, this court may not reverse findings that are fairly supported by evidence when the record is considered as a whole. City of Brookings v. Dept. of Environ. Prot., supra. There is ample evidence in the record as a whole to support the Director’s finding of anti-union motivation for Lindsey’s termination of employment. Therefore, the judgment of the circuit court should be affirmed.